DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. (US 2015/0171372).
Re claim 1, Iwata teaches, Figs. 4 and/or 7, [0130, 0148, 0168-0170, 0195], a full-color LED display panel comprising: 
-an LED array substrate (21) in which multiple LEDs (light sources 22) are arranged in a matrix pattern on a substrate, each of the multiple LEDs emitting light in an ultraviolet to blue wavelength band [0130, 0195]; 
-multiple fluorescent layers (phosphor layers 31R, G, B) arranged side by side above the multiple LEDs (22) in a manner corresponding to three primary colors of light, each 
-an excitation light blocking layer (34R, G, B) disposed to cover the fluorescent layers, the excitation light blocking layer being configured to block (e.g. absorb or decrease excitation light/light emission) the excitation light [0168-0170]).

    PNG
    media_image1.png
    358
    721
    media_image1.png
    Greyscale

	Re claim 2, Iwata teaches a black matrix is disposed at least between the fluorescent layers (34R, G, B) for the three primary colors [0161]. 
	Re claim 3, Iwata teaches each of the fluorescent layers (31R, G, B) is a fluorescent resist containing a fluorescent colorant of a corresponding color [0147-0150]. 
	Re claims 4 & 5, Iwata teaches when the excitation light is an ultraviolet light, the excitation light blocking layer (31R, G, B) is an ultraviolet light blocking filter and is disposed to cover the fluorescent layers; and when the excitation light is blue light, the excitation light blocking layer (31R, G, B) is a blue light blocking filter with reduced transmission of blue light, and is disposed to cover the fluorescence layers, or to cover fluorescent layers for red 
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/17/21